Order entered January 31, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00902-CV

                      REV. RYAN “SASHA” GALLAGHER, Appellant

                                                V.

            TEXAS ATTORNEY GENERAL (KEN PAXTON),
TEXAS DEPARTMENT OF PUBLIC SAFETY, AND WAYNE A. MUELLER, Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-19-02400

                                            ORDER

         Before the Court is appellant’s January 30, 2020 “Motion for Fee Waiver for Transcript.”

Because the clerk’s record has been filed, the Court construes appellant’s motion as a request

that the reporter’s record be filed at no cost. By letter dated January 24, 2020, the court reporter

informed the Court that no hearings were recorded. Accordingly, we DENY appellant’s motion.

         Appellant shall file his brief on the merits WITHIN THIRTY DAYS of the date of this

order.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE